DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 2 November 2021.

Response to Amendment
Claims 11-22 have been amended. Claims 11-24 are pending.
In response to the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 30 July 2021) are withdrawn. In response to the replacement drawing sheet, the objection to the drawing is withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections under 35 USC 112(b), are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2 November 2021, with respect to the rejection of claim 11 under 35 USC 103 have been fully considered and are persuasive (p. 24, para. “In no case”: “reducing long-chain hydrocarbons”; p. 27, paras. “Even if” and “A modification”). The rejection of claim 11 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dr. Anton E. Skaugset on 15 December 2021.
The application has been amended as follows (referencing the “clean” claim set starting on p. 10 of Applicant’s response): 
Claim 11
Lines 10-11: “s; and”
Line 14: “wherein the Venturi nozzle is connected to the 
Line 21: “filter cartridges can form one or more new filter cakes capable of reducing long-chain”
Claim 13
Lines 2-3: “compressed air line leading from the 
Claim 14
Line 2: “connecting the 
Claim 21
Line 1: “The product gas filter of claim [[11]]13, wherein the Venturi nozzle”
Line 3: “the first shut-off device disposed between the 
Lines 7-9: “each compressed air line connecting each filter cartridge of the at least two filter cartridges to the 
the second shut-off device, and the corresponding shut-off devices”
Claim 22
Line 7: “housing via the Venturi nozzle using the 
Claim 24
Line 2: “are carried out by a control device or a regulating device.”

REASONS FOR ALLOWANCE
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 11-24. The concept of a product gas filter, comprising:
a filter housing to which a product gas from a wood gas reactor is supplied by means of a product gas line and from which a clean gas is discharged through a clean gas line; wherein
the filter housing is divided into an upper gas-tight collecting space and a lower gas-tight portion by a separating tray;
the product gas line opens into the lower gas-tight portion; and the clean gas is discharged via the clean gas line from the upper gas-tight collecting space;
at least two filter cartridges are arranged on the separating tray so that they protrude into the lower gas-tight portion, wherein each filter cartridge is individually connectable to the compressed air source by means of a compressed air line; and
a zeolite container connected to the lower gas-tight portion of the filter via a Venturi nozzle and a closeable gas line connecting the Venturi nozzle to the lower gas-tight portion of the filter, wherein the Venturi nozzle is connected to the compressed air source via a Venturi nozzle compressed air line;

selectively opening the closeable gas line connecting the Venturi nozzle to the lower gastight portion of the filter applies zeolite from the zeolite container to the at least two filter cartridges can form one or more new filter cakes capable of reducing long-chain hydrocarbon content in the product gas from the wood gas reactor (claim 11) is considered to define patentable subject matter over the prior art.
The invention provides a filter which separates solids from a product of a wood reactor (p. 1, lines 20-23) while reducing levels of long-chain hydrocarbons as demanded by lawmakers (p. 2, lines 7-10, 22-23).
The closest prior art is regarded to be over Omura et al. (JP2007238670A), which discloses a system to obtain clean gas ([0003]) and an associated method ([0001]) comprising a first dust collector 16 (Fig. 3; [0059]) that receives gas via a gas supply line 29-1 ([0033]: 29) from a gasification furnace 61 ([0057]) that gasifies wood chips ([0046]) to produce an exhaust gas from which tar is removed in line 29-2 ([0049]); and a tar removal aid supply device 15 ([0047]) containing a tar removing aid 14 that may be a zeolite ([0037]) for depositing a layer of the tar removing aid on the first dust collector 16 ([0033]) (i.e., a zeolite container). However, Omura does not suggest the use of a zeolite that is capable of reducing long-chain hydrocarbon content in the exhaust gas.
Related prior art Ono et al. (JP2005028294A) discloses a system to obtain clean gas ([0003]) and an associated method ([0001]) comprising a first dust collector 16 (Fig. 3; [0059]) that receives gas via a gas supply line 29-1 ([0033]: 29) from a gasification furnace 61 ([0057]) that gasifies wood chips ([0046]), and a tar removal aid supply device 15 ([0047]) containing a tar removing aid 14 that may be a zeolite ([0037]) for depositing a layer of the tar removing aid on the first dust collector 16 ([0033]). However, Ono also does not suggest the use of a zeolite that is capable of reducing long-chain hydrocarbon content in the exhaust gas.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772